DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Status of Claims
The status of the claims are as follows: 
Claims 1, 2, 4 – 8, 10, 12, 13, 15 – 18, 20, 23 – 24, and 26 – 28 are pending and being examined;
Claims 3, 9, 11, 14, 19, 21 – 22, and 25 are cancelled.

Drawings
The amended claims, filed 8/19/2022, are accepted. Accordingly, the drawing objections are withdrawn. Claims 21, 22, and 25 contained subject matter not shown in the drawings. The claims have been cancelled, and the drawings filed 2/24/2022 are accepted.

Specification
The amendment to the specification, filed 8/19/2022, is accepted. Accordingly, the objection to the specification is withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapolnek (US 5,010,951, as previously cited).
Re: Claim 12, Kapolnek discloses a heat pipe (heat pipe 10, col 2 line 30, figs. 9 – 11), comprising:
a pipe structure (col 2 lines 30 – 32, figs. 9 – 11) having a vapor space (fig. 9, open interior space surrounded by grooves), a first end and a second end (fig. 9), and a wick structure surrounding the vapor space and having a plurality of grooves (figs. 9 – 11, grooves are the wick and surround the vapor space), 
wherein each groove has an opening to the vapor space and a groove bottom distal from the vapor space (figs. 10 and 11, grooves have an opening and a bottom), each groove having a wall (figs. 10 and 11, each groove has two side walls and a bottom) forming an angle with the groove bottom (figs. 10 and 11, angle between groove side wall and groove bottom), wherein the angle varies between the first end and the second end of the pipe (figs. 10 and 11, the groove gets wider as it gets deeper, thereby changing the angle between the groove side wall and the groove bottom).
Re: Claim 13, Kapolnek discloses the opening of each groove varies in width from the first end to the second end (figs. 10 and 11, the groove openings of the condenser end are wider than the evaporator end).
Re: Claim 15, Kapolnek discloses the vapor space has a constant cross-sectional area (heat pipe 10 is formed by extrusion through a die, and thus has a constant cross-sectional dimension; see col 2 lines 49 – 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kapolnek (US 5,010,951, as previously cited) in view of Nilson (US 2005/0081552, as previously cited).
Re: Claim 16, Kapolnek discloses the opening of each groove (figs. 10 and 11, grooves have an opening to the vapor space). Kapolnek is silent on the width of the opening of each groove at the first end is at least 1.5 times the width of the opening of the groove at the second end.
However, Nilson teaches the width of the opening of each groove at the first end is at least 1.5 times the width of the opening of the groove at the second end (see Nilson para 63, tapers around 70% are best practice). Nilson defines the taper profile as:
                
                    ∆
                    w
                    =
                     
                    
                        
                            
                                
                                    W
                                
                                
                                    o
                                
                            
                            -
                            
                                
                                    W
                                
                                
                                    e
                                
                            
                        
                        
                            
                                
                                    W
                                
                                
                                    o
                                
                            
                        
                    
                
            
where Wo is the channel width at the entrance, and We is the channel width at the exit (Nilson para 52). Thus a channel having an entrance that is at least 1.5 times larger than the exit would have a ∆w ≥ 0.33, or a 33% taper using Nilson’s terms.
Therefore, in view of Nilson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat pipe groove walls of Kapolnek with the width of the opening of each groove at the first end is at least 1.5 times the width of the opening of the groove at the second end. This would provide the benefit of providing well-balanced performance under variations in inlet pressure (Nilson para 65).

Allowable Subject Matter
Claims 1 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show each groove wall forming an angle with a line extending radially out from the central axis, and the angle varying between the first end and the second end.
The closest prior art of record Murase (EP 0 417 299) teaches a heat pipe having trapezoidal grooves wherein the groove width proximate to a central axis is narrower than the groove bottom distal from the central axis, and the groove bottom being a constant width along the length of the heat pipe. The next closest prior art of record Nilson (US 2005/0081552) teaches the proximal width of each groove tapers between a first end and a second end.
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus, the applicants’ invention is novel and non-obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered and they are partially persuasive. 
Applicant’s arguments, see pgs. 9 and 10, filed 8/19/2022, with respect to the 112(d) rejections have been fully considered and are persuasive. The 112(d) rejections of Claims 2 and 18 have been withdrawn. 
Regarding the 112(d) rejections, Applicant stated “that both claims 2 and 18 comply with the statutory requirements by further defining the tapering of the proximal width of each groove wall from the first end to the second end.” This argument is persuasive. Claim 1 recites, “the proximal width of each groove wall tapering between the first end and the second end,” which does not specify which direction the taper is in (i.e. which of the first end or second end groove walls has the larger proximal width). Claim 2 recites, “the proximal width of each groove wall tapers from the first end to the second end.” Since taper has the specific meaning of decreasing or lowering, and the claim identifies a starting point and ending point of the taper, an explicit direction is established, thus further limiting the claim upon which it depends. The same reasoning applies to Claim 18.
Applicant’s arguments with respect to claim(s) 12, 13, 15, and 16 (pgs. 10 - 13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                    
/CHRISTOPHER C PILLOW/
Examiner, Art Unit 3763     
/TRAVIS RUBY/Primary Examiner, Art Unit 3763